

WAIVER AND AMENDMENT AGREEMENT


THIS WAIVER AND AMENDMENT AGREEMENT (“Agreement”) is made as of December 23,
2004 by and among RITA Medical Systems, Inc., a Delaware corporation (“RITA”),
SF Capital Partners Ltd. (“SF Capital”) and BayStar Capital II, L.P.
(“BayStar”).


RECITALS



A. RITA, SF Capital and BayStar are parties to those certain Stock and Warrant
Purchase Agreements by and between RITA on one hand and SF Capital, BayStar and
other investors identified therein on the other hand (collectively, the
“Investors”), dated as of November 24, 2004 (collectively, the “Purchase
Agreements”).




B. Section 9 of the Purchase Agreements provide, in part, that the Purchase
Agreements may be modified, amended or waived only pursuant to a written
instrument signed by RITA and Investors holding a majority of the Shares (as
defined in the Purchase Agreements) issued and sold in the Offering (as defined
in the Purchase Agreements) (the “Majority Investors”).




C. SF Capital and BayStar together constitute the Majority Investors.



AGREEMENT


NOW, THEREFORE, in consideration of the above recitals, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:



1. Waiver. Notwithstanding any provision in the Purchase Agreements to the
contrary, SF Capital and BayStar, representing the Majority Investors, hereby
waive the requirement in Section 4.11 that on or prior to 30 calendar days after
the Closing Date, the information set forth in the Disclosure Schedules either
(i) be publicly disclosed by the Company or (ii) no longer constitute material
non-public information.




2. Amendment. The definition of “Expiration Date” as used in the Purchase
Agreements is hereby amended and restated to mean “January 14, 2005”.
Accordingly, the information in the Disclosure Schedules shall either (i) be
publicly disclosed on or prior to January 14, 2005 or (ii) no longer constitute
non-public information on or prior to January 14, 2005. Furthermore, each
Investor agrees that between the time the Investor learned about the Offering
and the Expiration Date, the Investor has not engaged in any transaction
(including short sales or similar transactions) with respect to the Common
Stock, nor has the Investor, directly or indirectly, caused any person to engage
in any transaction (including short sales or similar transactions) with respect
to the Common Stock.






       

--------------------------------------------------------------------------------

 





3. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the principles of conflicts of law.




4. Capitalized Terms. Capitalized terms not defined in this Agreement shall
having the meaning attributed to them in the Purchase Agreements.




5. Continuing Effect. Except as expressly provided for herein, the Purchase
Agreements shall continue to be, and shall remain, in full force and effect in
accordance with their terms.




6. Counterparts. This Agreement may be executed in any number of identical
counterparts, including by electronic or facsimile transmission, any set of
which signed by all the parties hereto shall be deemed to constitute a complete,
executed original for all purposes.




7. Successors and Assigns. All the terms and provisions of this Agreement shall
be binding and inure to the benefit of the respective successors and assigns of
RITA and the Investors.



[Signature Pages Follow]




 
     

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned parties have caused this Waiver and
Amendment Agreement to be duly executed by their respective officers thereunto
duly authorized, as of the date first above written.






HORIZON MEDICAL PRODUCTS, INC.


By: /s/ Donald Stewart


Name: Donald Stewart
Title: Chief Financial Officer




SF CAPITAL PARTNERS LTD.


By: /s/ Brian Dawson


Name: Brian Dawson
Title: Authorized Signatory




BAYSTAR CAPITAL II, L.P.


By: /s/ Steven H. Lamar


Name: Steven H. Lamar
Title: Managing Partner













[Signature Page to Waiver and Amendment Agreement]
